—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this court dated November 29, 1999 (People v Singh, 266 AD2d 569), affirming a judgment of the County Court, Suffolk County, rendered November 22, 1994.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *244effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). O’Brien, J. P., Santucci, Friedmann and Florio, JJ., concur.